234 F.2d 661
Dewey TANKARD, Appellant,v.John P. O'HARA, Gerald K. O'Brien, et al., Appellees.
No. 12749.
United States Court of Appeals Sixth Circuit.
June 15, 1956.

Samuel Brezner, Gerald K. O'Brien, Detroit, Mich., Thomas M. Kavanagh, Perry A. Mayard, and Edmund E. Shepherd, Lansing, Mich., for appellees.
Before SIMONS, Chief Judge, MARTIN, Circuit Judge, and STARR, District Judge.
PER CURIAM.


1
After consideration of the record and briefs in this case, we find no merit in any of the points made by appellant, and think that the district court properly dismissed the civil action for damages brought by appellant against a judge of the Recorder's Court of the City of Detroit, the prosecuting attorney and the assistant prosecuting attorney therein, and other persons named as defendants.


2
This case is governed by principles announced by this court in its opinion in three cases, decided together: Kenney v. Fox (Kenney v. Hatfield, Kenney v. Killian), 6 Cir., 232 F.2d 288.


3
The judgment of the district court is affirmed.